TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00149-CV




Jack in the Box Eastern Division, L.P., Appellant

v.

SPC Jack, Ltd. and SPC Jack GP, LLC, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
NO. GN303932, HONORABLE PETER M. LOWRY, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N

                        This cause was abated at the parties’ request to enable them to finalize a settlement. 
Appellant has filed an unopposed motion to dismiss this appeal, advising the Court that the parties
have concluded a settlement.  More than ten days have passed without any opposition being filed. 
See Tex. R. App P. 10.3(a).  We reinstate this appeal and dismiss it pursuant to appellant’s motion. 
 
 
                                                                                                                                                             
                                                                        Bob Pemberton, Justice
Before Justices B. A. Smith, Puryear and Pemberton
Dismissed on Appellant’s Motion
Filed:   August 1, 2005